Order entered November 22, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00961-CV

                          THE CITY OF BLUE RIDGE, Appellant

                                              V.

FRANK RAPPOLD AND OLGA RAPPOLD, INDIVIDUALLY AND AS NEXT FRIEND
  OF K.R., A MINOR CHILD, AND OF F.R., JR., A MINOR CHILD, AND LINDA
                          RAPPOLD, Appellees

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-05678-2017

                                          ORDER
       Before the Court is appellees’ November 20, 2019 unopposed second motion for

extension of time to file their brief. We GRANT the motion and ORDER appellees’ brief be

filed no later than December 20, 2019.

       We DIRECT the Clerk of the Court to set this case at issue.

                                                    /s/   BILL WHITEHILL
                                                          JUSTICE